Citation Nr: 0533852	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-01 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1951 to February 
1953.  The veteran died in September 1989.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that the record includes prior rating 
decisions and readjudications, to include a denial on a not 
well-grounded basis followed by a de novo review on the 
merits in November 2000.  By way of correspondence received 
by the RO in February 2001, the appellant expressly appealed 
the November 2000 rating decision.  Therefore, the Board 
finds that this is the rating decision on appeal.  Subsequent 
to receipt of the February 2001 notice of disagreement, a 
statement of the case was issued in January 2002 and a 
substantive appeal was received in February 2002.  Although 
the appellant initially expressed her desire for a Board 
hearing by way of the February 2002 substantive appeal, the 
Board notes that by way of correspondence dated in June 2003, 
the appellant expressed her desire to withdraw her request 
for a hearing.  

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran died in September 1989; the cause of death 
listed on his death certificate was cardio-respiratory arrest 
due to terminal malignant lymphoma.

2.  At the time of death, the veteran was not service 
connected for any disability.

3.  Cardio-respiratory arrest and terminal malignant lymphoma 
were not manifested during the veteran's active duty service 
or for many years thereafter; nor were the veteran's cardio-
respiratory arrest and terminal malignant lymphoma otherwise 
related to service. 

CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2003 and February 2004 letters, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  Additionally, the letters directed the 
appellant to let the RO know if there was any other evidence 
or information that she thought would support her claim.  The 
Board believes that a reasonable inference from such 
communications was that the claimant must also furnish any 
pertinent evidence that she may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.
The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claims, including obtaining medical 
records identified by the appellant.  The record includes 
extensive private medical records and a death certificate.  
It also appears that the RO has made every reasonable attempt 
to locate and obtain any available service records.  It is 
unfortunate, but it appears that correspondence received from 
the National Personnel Records Center (NPRC) in November 1996 
indicates that the veteran's records were destroyed in the 
1973 fire at the NPRC.  Under the circumstances, the Board 
must conclude that the RO has fully met the duty to assist 
the appellant in this case and that no useful purpose would 
be served by further delaying appellate review for any 
additional searches for available records.  In addition, the 
appellant was provided with the opportunity to attend a 
hearing, but declined such a hearing.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.

As such, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  As the record contains a death certificate and 
private medical evidence showing that the veteran's fatal 
cancer was not diagnosed until approximately 30 years after 
the veteran's discharge from active duty service, the Board 
finds that the record as it stands contains adequate medical 
evidence to adjudicate the claim.  Thus, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular disease, 
leukemia and malignant tumors, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

A review of the record shows that the veteran's death was 
caused by cardio-respiratory arrest stemming from terminal 
malignant lymphoma in 1989, more than 40 years after 
discharge from service.  There is no persuasive evidence of 
record which relates either disorder to the veteran's active 
duty service.  It appears from post-service medical records 
that the veteran was first found to have chronic lympocytic 
leukemia sometime in 1985; more than 30 years after discharge 
from active duty service.  There is no supporting medical 
evidence of cardiovascular problems, leukemia or malignant 
tumors during service or within one year of discharge.  In 
fact, a physical examination report from the veteran's 
separation examination in January 1953 shows that the veteran 
was clinically examined and his cardiovascular system and 
lymphatic system were found to be entirely normal.  The death 
certificate had also established that the interval between 
onset and death had been several years, rather than an in-
service-onset.

The record does contain three versions of the death 
certificate.  One is an original with an official stamp 
(seal).  The second has an added handwritten note of 
"overseas hazardous chemicals" as contributing to death.  
The third certificate notes exposed to hazardous chemicals in 
the military.  The Board finds that the official (sealed) 
version is the controlling document.  Regardless, there is no 
indication that the veteran was exposed to overseas hazardous 
chemicals while in service.  The document fails to identify 
the type of chemicals, the duration of exposure or any other 
meaningful information.  There is nothing to suggest that the 
author of the revised documents had personal knowledge of the 
veteran during service.  There is no indication that the 
statement is based upon any form of accurate information.  
There is no indication that the historian who provided the 
basis for the notations was the veteran or had personal 
knowledge of in-service events.  The fact that the veteran 
was a gas mask repairman does not establish any form of 
exposure.  If the documents were amended by a medical 
professional, a medical professional is not competent to 
opine as to matters outside the scope of his or her 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
("in order for any testimony to be probative of any fact, the 
witness must be competent to testify as to the facts under 
consideration").  Accordingly, the documents do not 
constitute competent evidence.

The preponderance of the evidence in this case is against a 
finding that there is a connection between the cause of the 
veteran's death and his active duty service.  It follows that 
there is not such a state of approximate balance of the 
positive evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  To this extent, the appeal 
is denied.


REMAND

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).  If the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits. Pursuant to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability rated 
totally disabling if the service-connected disability was 
either continuously rated totally disabling for 10 or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  The total rating may be schedular 
or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106.  The Board points 
out that, in January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  Likewise, on 
April 5, 2002, VA amended 38C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  In National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 
(Fed. Cir. 2003) (NOVA II), the Federal Circuit observed that 
VA had determined that the "entitled to receive" language 
under 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
Id. at 1378.  The Federal Circuit also held that VA provided 
a permissible basis and sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
the claim had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-1380.

Most recently, however, the United States Court of Appeals 
for Veterans Claims (Court) held that the January 2000 
amendments (65 Fed. Reg. 3,388), effectively barring the 
"hypothetical" entitlement theory with respect to DIC claims 
made pursuant to 38 U.S.C.A. § 1318, are not applicable to 
claims filed prior to January 21, 2000.  See Rodriguez v. 
Nicholson, No. 03-1276 (U.S. Vet. App. Aug. 5, 2005).  Here, 
the appellant filed her claim for DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318 prior to January 21, 
2000.  Accordingly, entitlement on a hypothetical basis must 
be considered.  The Court in Rodriguez also held that VA's 
duty to assist in such claims included providing specific 
notice to the claimant of any information and evidence not of 
record that is necessary to substantiate a claim for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 under the 
hypothetical entitlement theory.  Here, although several VCAA 
letters to the appellant informed her of what the evidence 
must show in order to establish entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, it did not specifically 
inform her of any information and evidence not of record that 
was necessary to substantiate a claim for benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318 under the 
hypothetical entitlement theory.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and REMAND this case for the 
following actions:

Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45620-32 (August 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The RO is 
specifically directed to issue the 
appellant a letter informing her of any 
information and evidence not of record 
that is necessary to substantiate a claim 
for benefits pursuant to the provisions 
of 38 U.S.C.A. 
§ 1318 under the hypothetical entitlement 
theory, as well as informing the 
appellant of VA's statutory duty to 
assist the appellant under the VCAA.  In 
this regard, the RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


